Citation Nr: 9917641	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
subluxation of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to March 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  A statement of the case was 
mailed to the veteran in February 1998.  The veteran's 
substantive appeal was received in March 1998.  

In the March 1997 rating decision, entitlement to an 
increased rating for a service-connected tender hip scar was 
denied.  In a March 1997 letter, the veteran was notified of 
this decision and of his/her procedural and appellate rights.  
Since a notice of disagreement has not been received with 
regard to the left hip scar, that issue is not in appellate 
status and before the Board at this time.  

The Board notes that in March 1997 correspondence and in the 
veteran's February 1998 notice of disagreement, the veteran 
asserted that he wanted to reopen his claim for entitlement 
to service connection for a low back disability.  The veteran 
stated that he will submit medical evidence in support of his 
claim.  As such, the Board refers the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a back disability to the RO for 
consideration.


REMAND

In this case, the veteran contends that his service-connected 
left clavicle disability has worsened since the RO's November 
1993 rating decision which granted service connection for a 
left clavicle disability and assigned a non-compensable 
rating.  In his claim for an increased rating, the veteran 
asserts that he completed a physical at the Vance Clinic in 
late 1996.  According to the veteran, the examiner, Dr. Gary, 
indicated that the veteran's shoulder was very unstable.  The 
Board notes that these medical records are not associated 
with the claims file.  As such, the RO should request those 
records.  Moreover, the only medical evidence of record since 
the veteran's claim for an increased rating are outpatient 
treatment reports dated January 1997, from the Columbia, 
South Carolina VA Medical Center.  Those VA medical records 
indicate that the veteran was treated for left shoulder pain.  
The veteran and his representative have asserted that this 
left shoulder pain causes limitation of motion of the left 
shoulder.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating the veteran's 
increased rating claim as a rating under the Diagnostic Code 
governing limitation of motion of the arm should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion. Johnson v. Brown, 9 
Vet. App. 7 (1996).  In light of DeLuca and in order to 
determine the veteran's current range of motion taking into 
consideration pain, as well as his other manifestations, the 
veteran should be afforded a VA orthopedic evaluation.  

Several provisions of the rating schedule must be taken into 
account in rating the veteran's left clavicle disability.  
Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  In this case, the rating criteria that might be 
applicable include those for impairment of the clavicle and 
limitation of motion of the arm at shoulder level.  
Diagnostic Code 5102, Diagnostic Code 5203.  The Board notes 
that the directives of DeLuca only apply if the veteran is 
rated under DC 5201, since that is the only applicable code 
predicated on loss of motion.  Johnson.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, especially 
any from the Columbia VA Medical Center.  
These records should be associated with 
the claims file.

2.  The RO should request copies of the 
veteran's medical records from the Vance 
Clinic, where the veteran claims to have 
recently been treated for left shoulder 
pain by Dr. Gary.  These records should 
be associated with the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected left clavicle disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The RO should 
provide the examiner with the criteria of 
Diagnostic Code 5201 and 5203 and the 
claims file.  The examiner should report 
his/her findings first in relationship to 
Diagnostic Code 5201 and then in 
relationship to Diagnostic Code 5203.  
The examiner should perform range of 
motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is 
and then what the veteran's is.  If the 
veteran has limitation of motion of the 
left shoulder the examiner should 
determine whether the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left 
shoulder is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. 

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
left clavicle disability taking into 
consideration all applicable diagnostic 
codes.  The RO should specifically 
consider the directives of DeLuca if the 
RO rates the veteran based on his 
limitation of motion.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

No action is required of the veteran until further notice, but 
he may furnish additional evidence and argument while the case 
is in remand status.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested development.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




